The defendant was convicted of the offense of assault with intent to ravish. There was evidence which, if believed, tends to sustain the verdict of the jury. The only questions presented arise from the refusal of certain special charges requested by the defendant.
Charge 1, the affirmative charge, was properly refused. The question of the defendant's guilt, under the evidence, was for the jury.
Charges 2, 7, and 8 were all argumentative, and were properly refused for that reason. Moreover, the propositions which these charges undertake to state were clearly covered by the oral charge of the court and the charges given at the request of the defendant.
We find no reversible error in the record.
Affirmed.